The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 08/27/2021.
4.	Claims 1, 3, 5-9, 21-31, and 33-34 are currently pending.
5.	Claims 1, 5, 7, 9, 21, 26, and 28-31 have been amended.
6.	Claims 2, 4, 10-20, and 32 have been cancelled.
7.	Claims 33-34 have been added.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 6, 21-31, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 6:
Claim 6 recites the limitation "the processing region" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the first processing region”.
Regarding claim 21:
Claim 21 recites the limitation "the processing region" [last 2 lines].  There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the first processing region”.
Regarding claims 22-25, 27-29, and 34:
	Claims 22-25, 27-29, and 34 are rejected at least based on their dependency from claim 21.
Regarding claim 26:
Claim 26 recites the limitation "the first process region" in claim 21.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the first processing region”.
Regarding claim 30:
Claim 30 recites the limitation "the processing region" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution first processing region”.
Regarding claim 31:
	Claim 31 are rejected at least based on their dependency from claim 6.

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0082197) in view of Matsuki et al (US 6,830,007), Nagorney et al (US 2017/0207077), and You et al (US 2011/0114114).
Regarding claim 1:

	Yang does not specifically disclose a blocker plate positioned above the faceplate.
	Matsuki teaches a blocker plate (distribution plate, 18) positioned above the faceplate (intermediate electrode, 2) [fig 3 & col 7, lines 3-7].
Yang and Matsuki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the processing chamber of Yang to include a blocker plate, as in Matsuki, to efficiently heat the source gas upstream [Matsuki – col 7, lines 3-7].
Yang modified by Matsuki does not specifically teach the ion blocker plate has a plurality of apertures arranged in a hex pattern; and the first central axes of each of the first plurality of openings are offset from each of the central axes of the plurality of apertures in the ion blocker plate.
Nagorney teaches an ion blocker plate (first grid, 210) has a plurality of apertures arranged in a hex pattern (hexagonal pattern of holes) [fig 2-3, 4C & 0047]; and the first central axes of each of the first plurality of openings (holes of 220) are offset from (shifted) each of the central axes of the plurality of apertures in the ion blocker plate (holes of 210) [fig 2-3, 4C & 0047, 0050].
Modified Yang and Nagorney are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of apertures and the first plurality of openings 
	Yang modified by Matsuki and Nagorney does not specifically disclose a chamber seasoning system, the chamber seasoning system coupled to the first processing chamber.
	You teaches a chamber seasoning system (gas supply device, 20), the chamber seasoning system (gas supply device, 20) coupled to the first processing chamber (reactor, 10) [fig 1 & 0023, 0040-0041].
	Modified Yang and You are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma processing system of modified Yang to include a chamber seasoning system, as in You, to prevent defects of the deposition process by removing contaminating particles while performing cleaning in-situ to maximize productivity [You – 0004, 0030] and to ensure that the films deposited after cleaning have the same property [You – 0041]. 
Regarding claim 3:
	Yang teaches a spacer (insulator, 108) electrically isolating the faceplate from the ion blocker plate (electrically insulate 106 and 110) [fig 1-2 & 0030].
Regarding claims 5-6:
Modified Yang teaches the second plurality of openings (second set of channels) of the dual channel showerhead (104) are arranged in a pattern that is offset (via 124) from the apertures (122) of the ion blocker plate (110) [Yang - fig 1-2 & 0031, 0033-0034] and each of the second plurality of openings (second set of channels) of the dual 
Modified Yang does not specifically disclose the plurality of apertures arranged in a hex pattern.
Nagorney teaches a plurality of apertures arranged in a hex pattern (hexagonal pattern of holes) [fig 2-3, 4C & 0047].
Modified Yang and Nagorney are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of apertures, the first plurality of openings, and the second plurality of openings of modified Yang with the pattern and offset of Nagorney to block UV radiation from hitting the substrate processing surface [Nagorney - 0047].
13.	Claims 7-9, 30-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0082197) in view of Matsuki et al (US 6,830,007), Nagorney et al (US 2017/0207077), and You et al (US 2011/0114114) as applied to claims 1, 3, and 5-6 above, and further in view of Cruse et al (US 2011/0266256).
The limitations of claims 1, 3, and 5-6 have been set forth above.
Regarding claim 7:
Modified Yang teaches a chamber seasoning system (gas supply device, 20) [You - fig 1 & 0023, 0040-0041].
Modified Yang does not specifically disclose the chamber seasoning system comprises: a first valve coupled to an upper manifold of the first chamber body, the first valve configurable between an open position and a closed position; and a second valve in fluid communication with the first processing region.
Cruse teaches a first valve (first valve, 226) coupled to an upper manifold (228) of the first chamber body (110), the first valve (226) configurable between an open position and a closed position [fig 2 & 0032]; and a second valve (valve, 242) in fluid communication with the first processing region (110), the second valve (valve, 242) configurable between an open position and a closed position [fig 2 & 0040].
Modified Yang and Cruse are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the chamber seasoning system of modified Yang with the valve configuration of Cruse to allow for shared resources between multiple chambers such that processes can be run simultaneously thereby increasing throughput [Cruse - 0013].
Regarding claim 8:

	Modified Yang does not specifically teach the chamber seasoning system further comprises: an upper split manifold coupled to the remote plasma generator and disposed fluidly between the remote plasma generator and the first valve.
	Cruse teaches an upper split manifold (lines exiting shared resource – i.e. 204) coupled to the remote plasma generator (remote plasma source) [fig 2 & 0020-0021] and disposed fluidly between the remote plasma generator and the first valve (lines are disposed between shared resource and first valve 226) [fig 2 & 0020-0021].
Modified Yang and Cruse are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the chamber seasoning system of modified Yang with the upper split manifold of Cruse to allow for shared resources between multiple chambers such that processes can be run simultaneously thereby increasing throughput [Cruse - 0013].
Regarding claim 9:
Yang modified by Matsuki does not specifically disclose a remote plasma cleaning system.
	You teaches a remote plasma cleaning system (remote plasma generator, 22) in communication with the processing chamber (reactor, 10), the remote plasma cleaning system (22) configured to clean the processing region and the plasma field (the inside of the reactor 10 is cleaned) [fig 1 & 0023, 0028].

Modified Yang does not teach a second processing chamber having a second chamber body defining a second processing region and a second plasma field, wherein the chamber seasoning system is coupled to the second processing chamber, the chamber seasoning system configured to season the second processing region and the second plasma field, and wherein a remote plasma cleaning system is in communication with the second processing chamber, the remote plasma cleaning system configured to clean the second processing region and the second plasma field.
Cruse teaches a second processing chamber (111) having a second chamber body defining (body of 111) a second processing region and a second plasma field (region within 111), wherein the chamber seasoning system (gas panel, 204) is coupled to the second processing chamber (111), and wherein a remote plasma cleaning system (remote plasma source) is in communication with the second processing chamber (111) [fig 2 & 0020-0021].
Modified Yang and Cruse are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the system of modified Yang to further include a second 
The claim limitations “the chamber seasoning system configured to season the second processing region and the second plasma field" and “a remote plasma cleaning system configured to clean the second processing region and the second plasma field" are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 30:
	Modified Yang teaches a seasoning gas source (114) [Yang - fig 1 & 0029]; an upper feed line (see fig 1) coupling the seasoning gas source (114) and an upper manifold (120), the upper manifold (120) located above the faceplate (106) and the ion blocker plate (110) and the upper feed line configured to supply a gas upstream of the faceplate (see fig 1) [Yang - fig 1 & 0029]; and a lower feed line (see fig 1) coupling the seasoning gas source (114) and the dual channel showerhead (104), such that gas flown from the seasoning gas source (114) passes through the lower feed line and into gas passages (second set of channels) before entering the first processing region (130) [Yang - fig 1 & 0029, 0034].

Cruse teaches an upper feed line (line housing 226) comprises a first feed line (line between 204 and 226) and a second feed line (line between 226 and 228) with a first valve (226) disposed therebetween [fig 2 & 0020, 0032]; and a lower feed line (line housing 242) comprises a third feed line (line between 204 and 242) and a fourth feed line (line between 242 and 110) with a second valve (242) disposed therebetween [fig 2 & 0040].
Modified Yang and Cruse are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Yang with the valve configuration of Cruse to allow for shared resources between multiple chambers such that processes can be run simultaneously thereby increasing throughput [Cruse - 0013].
Regarding claim 31:
Modified Yang teaches the upper manifold (120) is disposed above (see fig 2) the faceplate (hot electrode, 106), the ion blocker plate (ion suppression element, 110), and the dual channel showerhead (showerhead, 104) [Yang - fig 1-2 & 0027-0030].
Modified Yang does not specifically disclose the first valve fluidly connects the seasoning gas source and the upper manifold. 
Cruse teaches the first valve (226) fluidly connects the seasoning gas source (204) and the upper manifold (228) [fig 2 & 0020, 0032].

Regarding claim 33:
	Claim 33 is a second chamber identical to the chamber first chamber set forth in claim 30. Therefore, the claim is obvious for the same reasons set forth in claim 30. 
	Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Yang with the second chamber of identical valve configuration, as in Cruse, to allow for shared resources between multiple chambers such that processes can be run simultaneously thereby increasing throughput [Cruse - 0013].
14.	Claim(s) 21, 23-26, 28-29, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0082197) in view of Nagorney et al (US 2017/0207077) and Cruse et al (US 2011/0266256).
Regarding claim 21:
	Yang teaches an apparatus (processing system) [fig 1-2 & 0026], comprising: a first processing chamber (processing chamber, 100) defining a first processing region (gas reaction region, 130) and a first plasma field (plasma excitation region, 112) [fig 1-2 & 0026, 0032-0033], wherein the first processing chamber (processing chamber, 100) comprises: a faceplate (hot electrode, 106) that is an electrode connected to an RF power supply (RF generator, 140) [fig 1-2 & 0029-0030]; an ion blocker plate (ion 
Yang does not specifically teach the first central axes of each of the first plurality of openings are offset from each of the central axes of the plurality of apertures in the ion blocker plate.
Nagorney teaches the first central axes of each of the first plurality of openings (holes of 220) are offset from (shifted) each of the central axes of the plurality of apertures in the ion blocker plate (holes of 210) [fig 2-3, 4C & 0047, 0050].
Yang and Nagorney are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of apertures and the first plurality of openings of Yang with the offset of Nagorney to block UV radiation from hitting the substrate processing surface [Nagorney - 0047].
Yang modified by Nagorney does not specifically disclose the upper feed line comprises a first feed line and a second feed line with a first valve disposed therebetween; and the lower feed line comprises a third feed line and a fourth feed line with a second valve disposed therebetween.
Cruse teaches an upper feed line (line housing 226) comprises a first feed line (line between 204 and 226) and a second feed line (line between 226 and 228) with a first valve (226) disposed therebetween [fig 2 & 0020, 0032]; and a lower feed line (line 
Modified Yang and Cruse are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Yang with the valve configuration of Cruse to allow for shared resources between multiple chambers such that processes can be run simultaneously thereby increasing throughput [Cruse - 0013].
Regarding claim 23:
	Yang teaches the processing chamber (processing chamber, 100) further comprises a spacer (insulator, 108) electrically isolating the faceplate from the ion blocker plate (electrically insulate 106 and 110) [fig 1-2 & 0030].
Regarding claim 24:
Yang wherein the ion blocker plate (ion suppressor, 110) comprises: a disc shaped body (body of 110) [fig 1-2 & 0031].
	Yang does not specifically disclose the plurality of apertures through the ion blocker plate are arranged in a hex pattern.
Nagorney teaches a plurality of apertures (holes) through an ion blocker plate (first grid, 210) are arranged in a hex pattern (hexagonal pattern of holes) [fig 2-3, 4C & 0047].
Yang and Nagorney are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of apertures and the first plurality of openings of Yang 
Regarding claims 25-26:
Yang teaches the second plurality of openings (second set of channels) of the dual channel showerhead (104) are arranged in a pattern that is offset (via 124) from the apertures (122) of the ion blocker plate (110) [fig 1-2 & 0031, 0033-0034] and each of the second plurality of openings (second set of channels) of the dual channel showerhead (104) further comprises a second central axis (y-axis of second set of channels) extending parallel to each of the first central axes (y-axis of 126), such that each of the second central axes of each of the second plurality of openings (y-axis of second set of channels) are offset (vertically offset) from each of the central axes through the plurality of apertures (y-axis of 122) [fig 1-2 & 0034]; and wherein the second plurality of openings (second set of channels) further comprises: one or more gas passages (fluid coupling of second set of channels to a source gas) formed in the dual channel showerhead (104) [fig 1-2 & 0034-0035], each of the second plurality of openings (second set of channels) fluidly connecting the one or more gas passages (fluid coupling of second set of channels to a source gas) to the first processing region (gas reaction region, 130) [fig 1-2 & 0034-0035].
Yang does not specifically disclose the plurality of apertures arranged in a hex pattern.
Nagorney teaches a plurality of apertures arranged in a hex pattern (hexagonal pattern of holes) [fig 2-3, 4C & 0047].

Regarding claim 28:
Modified Yang teaches the first valve (first valve, 226) in fluid communication with the first plasma field (manifold, 228) [Cruse - fig 2 & 0020, 0032]; and the second valve (valve, 242) in fluid communication with the first processing region (110) [Cruse - fig 2 & 0040].
Regarding claim 29:
Modified Yang does not specifically teach a remote plasma generator; and an upper split manifold coupled to the remote plasma generator, the upper split manifold comprising: the first valve coupling the upper split manifold to the upper manifold of the first processing chamber, the first valve configurable between an open state and a closed state.
Cruse teaches a remote plasma generator (remote plasma source) [fig 2 & 0020-0021]; and an upper split manifold (shared gas panel, 204) coupled to the remote plasma generator (remote plasma source) [fig 2 & 0020-0021], the upper split manifold (204) comprising: the first valve (first valve, 226) coupling the upper split manifold (204) to the upper manifold (228) of the first processing chamber (110), the first valve (226) configurable between an open state and a closed state [fig 2 & 0032].

Regarding claim 34:
	Claim 34 is a second chamber identical to the chamber first chamber set forth in claim 21. Therefore, the claim is obvious for the same reasons set forth in claim 21. 
	Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Yang with the second chamber of identical valve configuration, as in Cruse, to allow for shared resources between multiple chambers such that processes can be run simultaneously thereby increasing throughput [Cruse - 0013].
15.	Claims 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0082197) in view of Nagorney et al (US 2017/0207077) and Cruse et al (US 2011/0266256) as applied to claims 21, 23-26, 28-29, and 34 above, and further in view of Matsuki et al (US 6,830,007).
The limitations of claims 21, 23-26, 28-29, and 34 have been set forth above.
Regarding claims 22 and 27:
Modified Yang does not specifically disclose the processing chamber further comprises a blocker plate disposed above the faceplate; and wherein the blocker plate includes a plurality of through holes.

Modified Yang and Matsuki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the processing chamber of modified Yang to include a blocker plate, as in Matsuki, to efficiently heat the source gas upstream [Matsuki – col 7, lines 3-7].

Response to Arguments
16.	Applicant’s arguments, see Remarks, filed 08/27/2021, with respect to the rejection of claim(s) 1, 3-9, and 30-31  under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Nagorney et al (US 2017/0207077) remedy anything lacking in the combination of references as applied above to the amended claims.
17.	Applicant’s arguments, see Remarks, filed 08/27/2021, with respect to the rejection of claim(s) 21-29 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that none of the references teach the newly added limitations of claim 21.


Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toshima (US 2008/0196666), Tahara et al (US 2009/0008034), Yamashita et al (US 2009/0029564) teach the first central axes of each of the first plurality of openings are offset from each of the central axes of the plurality of apertures in the ion blocker plate [fig 9, 2, and 2B, respectively].
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718